DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 02/15/2022 are acknowledged and entered.

Claims 62-75 were pending.  In the amendment as filed, applicants have amended claims 71 and 73.  No claims have been cancelled and/or added.  Therefore, claims 62-75 are currently pending.  Additionally, it is relevant to note that the markings, which indicate the changes that have been made relative to the immediate prior version, are very light.  This makes it difficult read and/or clearly identify the changes.  Thus, appropriate correction is requested.  

Election/Restrictions
Applicant’s election without traverse of species for (a) a type of composition; (b) type of genotypes; and (c) type of cardiovascular disorder in the reply filed on 02/15/2022 is acknowledged.  The elected species are as follows: “Applicants elect without traverse: a) dalcetrapib as the single specific pharmaceutical composition; b) rs1967309/AA as the single specific type of genotype; and c) ACS as the single specific type of cardiovascular disorder.”




Claims 65, 66, 72, and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/15/2022.

Accordingly, claims 62-64, 67-71, 74, and 75 are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 16/109,447 that was filed on 08/22/2018.  16/109,447 is a CON of 15/877,019 filed on 01/22/2018.  15/877,019 is a CON of 14/863,148 filed on 09/23/2015.  14/863,148 is a CON of PCT/EP2014/055790 filed on 03/24/2014.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy (i.e. European Patent Application EP1311386.1 that was filed on 03/27/2013) has been filed in parent Application No. 14/863,148, filed on 09/13/2016.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 03/27/2013 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 02/14/2022 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62-64, 67-70, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7-9 of U.S. Patent No. 9,909,178 B2 (referred hereinafter as Dube et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 62-64, 67-70, and 74 and the method of claims 1, 2, 4, and 7-9 of Dube et al. have similar method step(s) and use a compound with similar structural features.


US 9,909,178 B2
62. A method for increasing HDL, the method comprising administering to a subject in need thereof an effective amount of an HDL-raising agent, wherein the HDL-raising agent is dalcetrapib, torcetrapib, anacetrapib, evacetrapib, BAY 60-5521, DEZ-001, ATH-03, DRL-17822 or DLBS-1449, and wherein the subject is known to carry one or more of the following improved response genotypes: rs1967309/AA, rs1967309/AG, rs12595857/GG, rs12595857/AG, rs111590482/AG, rs111590482/GG, rs11647828/AG, rs12935810/GG, rs17136707/GG, rs17136707/AG, rs2239310/GG, rs2239310/AG, rs2283497/AA, rs2283497/CA, rs2531967/AA, rs2531967/GA, rs3730119/AA, rs3730119/GA, rs4786454/AA, rs4786454/GA, rs74702385/GA, rs74702385/AA, rs8049452/GG, rs8049452/GA, rs8061182/AA, rs8061182/AG, rs11647828/GG, and rs13337675/AG.
1. A method for treating a cardiovascular disorder, comprising administering an effective amount of dalcetrapib to a subject in need thereof and known to carry one or more of the following improved response genotypes: rs1967309/AA, rs1967309/AG. rs12595857/GG, rs12595857/AG, rs111590482/AG, rs111590482/GG, rs11647828/AG, rs12935810/GG, rs17136707/GG, rs17136707/AG, rs2239310/GG, rs2239310/AG, rs2283497/AA, rs2283497/CA, rs2531967/AA, rs2531967/GA, rs3730119/AA, rs3730119/GA, rs4786454/AA, rs4786454/GA, rs74702385/GA, rs74702385/AA, rs8049452/GG, rs8049452/GA, rs8061182/AA, rs8061182/AG, rs11647828/GG, and rs13337675/AG.
70. The method of claim 62, wherein increasing HDL comprises treating a cardiovascular disorder in the subject.

74. The method of claim 62, wherein the HDL-raising agent is dalcetrapib.

63. The method of claim 62, wherein the one or more improved response genotypes are: rs1967309/AA, rs12595857/GG, rs111590482/AG, rs111590482/GG,
rs11647828/GG, rs12935810/GG, rs17136707/GG, rs2239310/GG, rs2283497/AA, rs2531967/AA, rs3730119/AA, rs4786454/AA, rs74702385/GA, rs74702385/AA, rs8049452/GG, and rs8061182/AA.
2. The method of claim 1, wherein the one or more improved response genotypes are: rs1967309/AA, rs12595857/GG, rs111590482/AG, rs111590482/GG, rs11647828/GG, rs12935810/GG, rs17136707/GG, rs22393IO/GG, rs2283497/AA, rs2531967/AA, rs3730119/AA, rs4786454/AA, rs74702385/GA rs74702385/AA, rs8049452/GG, and rs8061182/AA.
64. The method of claim 62, wherein the one or more improved response genotypes is rs1967309/AA.
4. The method of claim 1, wherein the one or more improved response genotypes is rs1967309/AA.
67. The method of claim 62, wherein the effective amount is approximately 100 mg to about 1800 mg per day.
7. The method of claim 1, wherein the effective amount of dalcetrapib is about 100 mg to about 1800 mg per day.
68. The method of claim 62, wherein the effective amount is about 300 mg to about 900 mg per day.
8. The method of claim 1, wherein the effective amount of dalcetrapib is about 300 mg to about 900 mg per day.
69. The method of claim 62, wherein the effective amount is about 600 mg per day.
9. The method of claim 1, wherein the effective amount of dalcetrapib is about 600 mg per day.


That is the method of the instant application is generic to the method of Dube et al. or in other word claims 62-64, 67-70, and 74 are anticipated by claims 1, 2, 4, and 7-9 of U.S. Patent No. 9,909,178 B2.
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,909,178 B2.

Claims 62-64, 67-69, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,711,303 B2 (referred hereinafter as Dube et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 62-64, 67-69, and 70 and the method of claims 1-6 of Dube et al. have similar method step(s) and use a compound with similar structural features.
16/891,493
US 10,711,303 B2
62. A method for increasing HDL, the method comprising administering to a subject in need thereof an effective amount of an HDL-raising agent, wherein the HDL-raising agent is dalcetrapib, torcetrapib, anacetrapib, evacetrapib, BAY 60-5521, DEZ-001, ATH-03, DRL-17822 or DLBS-1449, and wherein the subject is known to carry one or more of the following improved response genotypes: rs1967309/AA, rs1967309/AG, rs12595857/GG, rs12595857/AG, rs111590482/AG, rs111590482/GG, 
1. A method for treating a cardiovascular disorder, comprising administering an effective amount of torcetrapib,
anacetrapib, evacetrapib, BAY 60-5521, DEZ-001, ATH-03, DRL-17822 or DLBS-1449 to a subject in need thereof and
known to carry one or more of the following improved response genotypes: rs1967309/AA, rs1967309/AG, rs12595857/GG, rs12595857/AG, 
rs17136707/GG, rs17136707/AG, rs2239310/GG, rs2239310/AG, rs2283497/AA, rs2283497/CA, rs2531967/AA, rs2531967/GA, rs3730119/AA, rs3730119/GA, rs4786454/AA, rs4786454/GA, rs74702385/GA, rs74702385/AA, rs8049452/GG, rs8049452/GA, rs8061182/AA, rs8061182/AG, rs11647828/GG, and rs13337675/AG.
70. The method of claim 62, wherein increasing HDL comprises treating a cardiovascular disorder in the subject.

63. The method of claim 62, wherein the one or more improved response genotypes are: rs1967309/AA, rs12595857/GG, rs111590482/AG, rs111590482/GG,
rs11647828/GG, rs12935810/GG, rs17136707/GG, rs2239310/GG, rs2283497/AA, rs2531967/AA, rs3730119/AA, rs4786454/AA, rs74702385/GA, rs74702385/AA, rs8049452/GG, and rs8061182/AA.
2. The method of claim 1, wherein the one or more improved response genotypes are: rs1967309/AA, rs12595857/GG, rs111590482/AG, rs111590482/GG,
rs11647828/GG, rs12935810/GG, rs17136707/GG, rs2239310/GG, rs2283497/AA, rs2531967/AA, rs3730119/AA, rs4786454/AA, rs74702385/GA rs74702385/AA, rs8049452/GG, and rs8061182/AA.
64. The method of claim 62, wherein the one or more improved response genotypes is rs1967309/AA.
3. The method of claim 1, wherein the one or more improved response genotypes is rs1967309/AA.
67. The method of claim 62, wherein the effective amount is approximately 100 mg to about 1800 mg per day.
4. The method of claim 1, wherein the effective amount is approximately 100 mg to about 1800 mg per day.
68. The method of claim 62, wherein the effective amount is about 300 mg to about 900 mg per day.
5. The method of claim 1, wherein the effective amount is about 300 mg to about 900 mg per day.
69. The method of claim 62, wherein the effective amount is about 600 mg per day.
6. The method of claim 1, wherein the effective amount is about 600 mg per day.


That is the method of the instant application is generic to the method of Dube et al. or in other word claims 62-64, 67-69, and 70 are anticipated by claims 1-6 of U.S. Patent No. 10,711,303 B2.
Thus, the examined claims would be obvious over the claims of U.S. Patent No. 10,711,303 B2.

Claims 62-64, 70, 71, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 10,584,384 B2 (referred hereinafter as Dube et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both method of the instant claims 62-64, 70, 71, and 74 and the method of claims 1-3 and 5-7 of Dube et al. have similar method step(s) and use a compound with similar structural features.

16/891,493
US 10,584,385 B2
62. A method for increasing HDL, the method comprising administering to a subject in need thereof an effective amount of an HDL-raising agent, wherein the HDL-raising agent is dalcetrapib, torcetrapib, anacetrapib, evacetrapib, BAY 60-5521, DEZ-001, ATH-03, DRL-17822 or DLBS-1449, and wherein the subject is known to carry one or more of the following improved response genotypes: rs1967309/AA, rs1967309/AG, rs12595857/GG, rs12595857/AG, rs111590482/AG, rs111590482/GG, rs11647828/AG, rs12935810/GG, rs17136707/GG, rs17136707/AG, rs2239310/GG, rs2239310/AG, rs2283497/AA, rs2283497/CA, rs2531967/AA, rs2531967/GA, rs3730119/AA, rs3730119/GA, rs4786454/AA, rs4786454/GA, rs74702385/GA, rs74702385/AA, rs8049452/GG, rs8049452/GA, rs8061182/AA, rs8061182/AG, rs11647828/GG, and rs13337675/AG.
1. A method for treating or preventing a cardiovascular disorder, comprising administering to a subject in need
thereof an amount of a CETP inhibitor that is effective to treat or prevent the cardiovascular disorder, wherein the administering occurs with knowledge that the subject carries genotype rs11647778/CC or rs11647778/CG, and wherein the subject optionally carries a responsive genotype at one or more of the following sites: rs1967309, rs12595857,
rs2239310, rs11647828, rs8049452, rs12935810, rs74702385, rs17136707, rs8061182, rs111590482, rs4786454, rs2283497, rs2531967, rs3730119, rs2238448, and rs13337675.
70. The method of claim 62, wherein increasing HDL comprises treating a cardiovascular disorder in the subject.
6. The method of claim 1 or 2, wherein the CETP inhibitor is dalcetrapib, anacetrapib, evacetrapib, torcetrapib, BAY60-5521, DEZ-001, ATH-03, DRL-17822, or DLBS-1449.
63. The method of claim 62, wherein the one or more improved response genotypes are: rs1967309/AA, rs12595857/GG, rs111590482/AG, rs111590482/GG,
rs11647828/GG, rs12935810/GG, rs17136707/GG, rs2239310/GG, rs2283497/AA, rs2531967/AA, rs3730119/AA, rs4786454/AA, rs74702385/GA, rs74702385/AA, rs8049452/GG, and rs8061182/AA.
2. The method of claim 1, wherein the administering occurs with knowledge that the subject carries genotype rs111647778/CC or rs11647778/CG, and wherein the subject optionally carries one or more of the following responsive genotypes: rs12595857/GG, rs1967309/AA, rsl11590482/AG, rsl11590482/GG, rs11647828/GG, rs12935810/GG, rs17136707/GG, rs2239310/GG, rs2283497 /AA, rs2531967/AA, rs3730119/AA, rs4786454/AA, rs74702385/GA, rs74702385/AA, rs8049452/GG, and rs8061182/AA.
64. The method of claim 62, wherein the one or more improved response genotypes is rs1967309/AA.
5. The method of claim 1, wherein the administering occurs with knowledge that the subject carries genotype rs11647778/CC or rs11647778/C and wherein the subject carries a responsive genotype at rs1967309.
74. The method of claim 62, wherein the HDL-raising agent is dalcetrapib.
7. The method of claim 1 or 2, wherein the CETP inhibitor is dalcetrapib.
71. The method of claim 70, wherein the cardiovascular disorder is cardiovascular disease, coronary heart disease, coronary artery disease, hypoalphalipoproteinemia, hyperbetalipoproteinemia, hypercholesterolemia, hyperlipidemia,
atherosclerosis, hypertension, hypertriglyceridemia, hyperlipidoproteinemia, peripheral vascular disease, angina, ischemia, cardiac ischemia, reperfusion injury, myocardial infarction, familial hypercholesterolemia, stroke, angioplastic restenosis, acute coronary syndrome (ACS) or a
vascular complication of diabetes, obesity or endotoxemia.
3. The method of claim 1 or 2, wherein the cardiovascular disorder is atherosclerosis, peripheral vascular disease, dyslipidemia,
hyperbetalipoproteinemia, hypoalphalipoproteinemia, hypercholesterolemia, hypertriglyceridemia, familial-hypercholesterolemia, angina, ischemia, cardiac ischemia, stroke, cardiovascular disease, coronary heart disease, coronary artery disease, hyperlipidemia, hyperlipidoproteinemia, ischemia, myocardial infarction, reperfusion
injury, angioplastic restenosis or hypertension, or a vascular complication of diabetes, obesity, or endotoxemia.


That is the method of the instant application is generic to the method of Dube et al. or in other word claims 62-64, 70, 71, and 74 are anticipated by claims 1-3 and 5-7 of U.S. Patent No. 10,584,384 B2.
.

Claims 62, 64, 67-71, 74, and 75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 59, 61-67, and 70 of copending Application No. 16/773,040 (reference application; based on claims amendment filed on 02/25/2022 and hereinafter refers to as Dube et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 62, 64, 67-71, 74, and 75 and the method of claims 58, 59, 61-67, and 70 of Dube et al. have similar structural features/method steps.

16/891,493
16/773,040
62. A method for increasing HDL, the method comprising administering to a subject in need thereof an effective amount of an HDL-raising agent, wherein the HDL-raising agent is dalcetrapib, torcetrapib, anacetrapib, evacetrapib, BAY 60-5521, DEZ-001, ATH-03, DRL-17822 or DLBS-1449, and wherein the subject is known to carry one or more of the following improved response genotypes: rs1967309/AA, rs1967309/AG, rs12595857/GG, rs12595857/AG, rs111590482/AG, rs111590482/GG, rs11647828/AG, rs12935810/GG, rs17136707/GG, rs17136707/AG, rs2239310/GG, rs2239310/AG, rs2283497/AA, rs2283497/CA, rs2531967/AA, rs2531967/GA, rs3730119/AA, rs3730119/GA, rs4786454/AA, rs4786454/GA, rs74702385/GA, rs74702385/AA, rs8049452/GG, rs8049452/GA, 
58. A method for increasing HDL in a subject in need thereof, the method comprising administering to the subject an effective amount of dalcetrapib, wherein the administering occurs with knowledge that the subject carries genotype rs11647778/CC or rs11647778/CG.

59. The method of claim 58, wherein the subject also carries a responsive genotype at rs1967309, rs12595857, rs2239310, rs11647828, rs8049452, rs12935810, rs74702385, rs17136707, rs8061182, rs111590482, rs4786454, rs2283497, rs2531967, rs3730119, rs2238448, or rs13337675.
74. The method of claim 62, wherein the HDL-raising agent is dalcetrapib.
62. The method of claim 58, wherein the subject also carries one or more of the following responsive genotypes: rs12595857/GG, rs1967309/AA, rs111590482/AG, rs111590482/GG, rs11647828/GG, rs12935810/GG, rs17136707/GG, rs2239310/GG, rs2283497/AA, rs2531967/AA, rs3730119/AA, rs4786454/AA, rs74702385/GA, rs74702385/AA, rs8049452/GG, and rs8061182/AA.
64. The method of claim 62, wherein the one or more improved response genotypes is rs1967309/AA.
61. The method of claim 58, wherein the subject carries a responsive genotype at rs1967309.
67. The method of claim 62, wherein the effective amount is approximately 100 mg to about 1800 mg per day.
63. The method of claim 58, wherein the amount of dalcetrapib is about 100 mg to about 1800 mg per day.
68. The method of claim 62, wherein the effective amount is about 300 mg to about 900 mg per day.
64. The method of claim 58, wherein the amount of dalcetrapib is about 300 mg to about 900 mg per day.
69. The method of claim 62, wherein the effective amount is about 600 mg per day.
65. The method of claim 58, wherein the amount of dalcetrapib is about 600 mg per day.
70. The method of claim 62, wherein increasing HDL comprises treating a cardiovascular disorder in the subject.
66. The method of claim 58, wherein the subject has a cardiovascular disorder.
71. The method of claim 70, wherein the cardiovascular disorder is cardiovascular disease, coronary heart disease, coronary artery disease, hypoalphalipoproteinemia, hyperbetalipoproteinemia, hypercholesterolemia, hyperlipidemia,
atherosclerosis, hypertension, hypertriglyceridemia, hyperlipidoproteinemia, peripheral vascular disease, angina, ischemia, cardiac ischemia, reperfusion injury, myocardial infarction, familial hypercholesterolemia, stroke, angioplastic restenosis, acute coronary syndrome (ACS) or a
vascular complication of diabetes, obesity or endotoxemia.
67. The method of claim 66, wherein the cardiovascular disorder is coronary heart disease, coronary artery disease, hypoalphalipoproteinemia, hyperbetalipoproteinemia, hypercholesterolemia, hyperlipidemia, atherosclerosis, hypertension, hypertriglyceridemia, hyperlipidoproteinemia, peripheral vascular disease, angina, ischemia, myocardial infarction, dyslipidemia, familial-hypercholesterolemia, cardiac ischemia, stroke, cardiovascular disease, reperfusion injury, angioplastic restenosis, or a
vascular complication of diabetes, obesity or endotoxemia.
75. The method of claim 62, wherein the subject is a human.
70. The method of claim 58, wherein the subject is a human.


That is the method of the instant application is generic to the method of Dube et al. or in other word claims 62, 64, 67-71, 74, and 75 are anticipated by claims 58, 59, 61-67, and 70 of copending Application No. 16/773,040.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/773,040.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 25, 2022